Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
3.	Claim 13 is objected to because of the following informalities: In claim 13, “SPD” should be changed to “spectral power distribution (SPD)”. Appropriate corrections are required.

Claim Analysis - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 17 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitations "optical element(s)”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0054]-[0055], [0193], [0196], [0202], and [0281] of the specification and Figs. 2-3 of the drawing disclose the "optical element(s)” comprise at least one of the following: an optical lens, optical fibers, waveguide, and homogenizing rod. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or  sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
7.	Claims 1-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as unpatentable over Trail (US 10268268 B1) in view of Petljanski (US 20200278539 A1).
Regarding claim 1, Trail (e.g., Figs. 1-6) discloses an apparatus for determining gaze direction information, comprising: 
a light source (e.g., light sources 305 shown in Fig. 3, light sources 415 shown in Fig. 4, light sources 515 shown in Fig. 5) for forming illuminating light to an eye region of a user (e.g., eye region 327 shown in Fig. 3); 
optical element(s) (e.g., waveguide 310 shown in Fig. 3, waveguide 405 shown in Fig. 4, waveguide 505 shown in Fig. 5) configured to guide the illuminating light from the light source (e.g., light sources 305 shown in Fig. 3, light sources 415 shown in Fig. 4, light sources 515 shown in Fig. 5) to the eye region (e.g., eye region 327 shown in Fig. 3), wherein the illuminating light is dynamically adjustable to generate a dynamic light beam on the eye region (col. 11, lines 16-46, col. 13, lines 10-55, and Fig. 6); 
a sensor (e.g., detector 320 shown in Fig. 3) configured to capture reflected light (reflected light 350) from the eye region (eye region 327) and generate reflection eye data (Fig. 3 and col. 13, lines 56-60, col. 14, lines 39-42, col. 15, lines 34-48); 
at least one processor and at least one memory including computer program code (e.g., controller 110 including application storage 150; col. 20, lines 18-43); the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus (col. 20, lines 18-43) to: 
receive the reflection eye data (Figs. 3 and 6; col. 13, lines 56-60, col. 14, lines 39-42, col. 15, lines 34-48); and 
generate the gaze direction information based on the reflection eye data (Figs. 3 and 6; col. 13, lines 56-60, col. 14, lines 39-42, line col. 15, lines 34-48). 

Trail (e.g., Figs. 1-6) discloses adjusting spectral power distribution of the light source (col. 17, lines 54-56 and claim 11), but does not disclose maintain settings comprising user profile information and adjust spectral power distribution of the light source based on the user profile information. However, Petljanski (e.g., Figs. 1-2 and 4-5) discloses an apparatus for determining gaze direction information, comprising: 
a light source (light sources 422) for forming illuminating light to an eye region of a user (eye region 10); 
a sensor (sensor 424) configured to capture reflected light from the eye region (reflected light from eye 10) and generate reflection eye data (e.g., Figs. 5-6); 
(controller 110 including a processor 202 and a memory 220); the at least one memory and the computer program code being configured, with the at least one processor (controller 110 including a processor 202 and a memory 220), to cause the apparatus to: 
maintain settings comprising user profile information (e.g., [0069]; user profile information including user biometrics); 
adjust spectral power distribution of the light source based on the user profile information (e.g., [0069]; spectral reflectivity is different for different eye colors, the light illumination is adjusted in accordance with eye color); 
receive the reflection eye data (Figs. 4-6 and 10); and 
generate the gaze direction information based on the reflection eye data (Figs. 4-6 and 10). 

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Petljanski to the eye-tracking device of Trail or incorporate the teaching of Trail to the eye-tracking device of Petljanski. The combination/motivation would be to an eye-tracking device with a dynamic light source to control spectral intensity for brightness, contrast, and color correction of eye-tracking.

Regarding claim 2, Trail in view of Petljanski discloses the apparatus of claim 1, Petljanski (e.g., Figs. 1-2 and 4-5) discloses wherein the user profile information comprises eye optical properties and wherein the at least one memory and the computer (e.g., [0069]; different eye colors have different spectral reflectivity, the light illumination is adjusted in accordance with eye color). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Petljanski to the eye-tracking device of Trail. The combination/motivation would be to an eye-tracking device with a dynamic light source to control spectral intensity for brightness, contrast, and color correction of eye-tracking.

Regarding claim 3, Trail in view of Petljanski discloses the apparatus of claim 1, Trail (e.g., Figs. 1-6) discloses the apparatus comprising the optical element(s) (e.g., waveguide 310 shown in Fig. 3, waveguide 405 shown in Fig. 4, waveguide 505 shown in Fig. 5) to collect and to intermix emitted components of the light source (e.g., light sources 305 shown in Fig. 3, light sources 415 shown in Fig. 4, light sources 515 shown in Fig. 5) to generate dynamic light beam(s) illuminating the eye region (Figs. 3-5; eye region 327).

Regarding claim 4, Trail in view of Petljanski discloses the apparatus of claim 1, Trail (e.g., Figs. 1-6) discloses wherein the light source comprises a plurality of light transmitters (e.g., light sources 305 shown in Fig. 3, light sources 415 shown in Fig. 4, light sources 515 shown in Fig. 5), at least one of them being configured to emit light in a different spectral band and/or in different intensity than the others (claim 11, col. 17, lines 54-56, col. 11, lines 46, col. 13, lines 10-60; light sources operated at different wavelength and/or different modulation intensity).

Regarding claim 5, Trail in view of Petljanski discloses the apparatus of claim 4. The combination of Trail and Petljanski discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: adjust spectral power distribution of at least two light transmitters based on the user profile information (both Trail and Petljanski disclose a plurality of light sources operated at different wavelength, according to Petljanski’s [0069], e.g., blue eye and brown eye have different spectral reflectivity, the light intensity from the light sources is adjusted based on eye color). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Petljanski to the eye-tracking device of Trail or incorporate the teaching of Trail to the eye-tracking device of Petljanski for the same reason above.

Regarding claim 6, Trail in view of Petljanski discloses the apparatus of claim 5, Trail (e.g., Figs. 1-6) discloses wherein at least one of the light transmitters is configured to emit light with wavelength between 900-2600 nm and/or with adjustable intensity (claim 11, col. 17, lines 54-56, col. 11, lines 46, col. 13, lines 10-60; light sources operated at wavelength greater than 1000nm and/or different modulation intensity). Petljanski (e.g., Figs. 1-2 and 4-5) also discloses wherein at least one of the light transmitters is configured to emit light with wavelength between 900-2600 nm and/or with ([0056], [0059], and [0063]; light sources operated at wavelength between 700-1400nm and/or different modulation intensity).

Regarding claim 7, Trail in view of Petljanski discloses the apparatus of claim 1, Petljanski (e.g., Figs. 1-2 and 4-5) discloses comprising a communication interface (communication interface 208) for transceiving information over a network (Fig. 2 and [0030]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Petljanski to the eye-tracking device of Trail. The combination/motivation would be to provide a communication interface for signal transfer between an eye-tracking device and an external device.

Regarding claim 8, Trail in view of Petljanski discloses the apparatus of claim 1, Trail (e.g., Figs. 1-6) discloses wherein the optical element(s) comprise at least one of the following: an optical lens, optical fibers, waveguide, and homogenizing rod (e.g., waveguide 310 shown in Fig. 3, waveguide 405 shown in Fig. 4, waveguide 505 shown in Fig. 5) configured to collect and to intermix emitted components of the light source (e.g., light sources 305 shown in Fig. 3, light sources 415 shown in Fig. 4, light sources 515 shown in Fig. 5) what consequently generates dynamic light beams illuminating the eye or the eye region (eye 325 and eye region 327).

Regarding claim 9, Trail in view of Petljanski discloses the apparatus of claim 1, Trail (e.g., Figs. 1-6) discloses wherein the apparatus is exchangably attached as an input device to a second apparatus (e.g., Fig. 2; HMD 200), the second apparatus being (e.g., Fig. 2; HMD 200). Petljanski (e.g., Figs. 1-2 and 4-5) also discloses wherein the apparatus is exchangably attached as an input device to a second apparatus (e.g., Fig. 3; HMD 120), the second apparatus being a see- through or near-to-eye optical device (e.g., Fig. 3; HMD 120).

Regarding claim 10, Trail in view of Petljanski discloses the apparatus of claim 9, Trail (e.g., Figs. 1-6) discloses wherein the apparatus is attached adjacent to an ocular of the see-through or the near-to-eye optical device (e.g., Fig. 2; HMD 200) so that visible light coming through the ocular is transmitted to the eye without being disturbed by the apparatus (e.g., Fig. 2 and col. 9, lines 48-53). Petljanski (e.g., Figs. 1-2 and 4-5) also discloses wherein the apparatus is attached adjacent to an ocular of the see-through or the near-to-eye optical device (e.g., Fig. 4; HMD 410) so that visible light coming through the ocular is transmitted to the eye without being disturbed by the apparatus (e.g., Fig. 4 and [0054]-[0056]).

Regarding claim 11, Trail in view of Petljanski discloses the apparatus of claim 9, Trail (e.g., Figs. 1-6) discloses the apparatus further comprising a reference element (Fig. 2; reference element 215) configured to reflect back light emitted from the light source (e.g., light sources 305 shown in Fig. 3) to provide reflected reference data to the sensor (e.g., detector 320 shown in Fig. 3), wherein the reference element (Fig. 2; reference element 215) is arranged so that the visible light coming through the ocular is transmitted to the eye (e.g., Fig. 2 and col. 9, lines 48-53) without being disturbed by the reference element (Fig. 2; reference element 215).
(e.g., Figs. 1-2 and 4-5) discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor (controller 110 including a processor 202 and a memory 220), cause the apparatus to: receive settings, from a cloud server ([0026]; cloud server), comprising at least one of the following: user profile information containing optical properties of user's eye and/or latest updated SPD settings to maximize contrast between selected features (e.g., [0069]; different users may have different eye colors, which have different spectral reflectivity, and the light illumination is based on with eye color), and/or data from spectral calibration (alternative limitation, therefore, it is interpreted as optional and is not treated on the merits); and environmental information of the apparatus (e.g., [0070]); and adjust the illuminating light based on the settings ([0069]-[0070]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Petljanski to the eye-tracking device of Trail for the same reason above.

Regarding claim 14, Trail in view of Petljanski discloses the apparatus of claim 1, Trail (e.g., Figs. 1-6) discloses comprising a user wearable apparatus, wherein the at least one memory and the computer program code configured to, with the at least one processor (e.g., controller 110 including application storage 150; col. 20, lines 18-43), cause the apparatus to: transmit the gaze direction information (e.g., Fig. 2; gaze direction information detected by eye tracker 135) to a second apparatus as input (e.g., Fig. 2; HMD 200). In addition, Petljanski (e.g., Figs. 1-2 and 4-5) discloses the same feature as claimed.

Regarding claim 15, Trail in view of Petljanski discloses the apparatus of claim 1, Petljanski (e.g., Figs. 1-2 and 4-5) discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: capture eye's optical characteristics data of a user (e.g., Figs. 1-2 and 4-5; capture eye's optical characteristics data of a user); transmit the eye's optical characteristics data to a cloud server ([0026]; cloud server) for identification (e.g., Figs. 1-2 and 4-5); receive settings from a cloud server ([0026]; cloud server), comprising user profile information in response to determining identification by the cloud server; and adjust the illuminating light based on the settings (e.g., [0069]; different users may have different eye colors, which have different spectral reflectivity, and the light illumination is based on with eye color). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Petljanski to the eye-tracking device of Trail for the same reason above.

Regarding claim 17, Trail (e.g., Figs. 1-6) discloses a method for determining gaze direction information in an apparatus comprising a light source (e.g., light sources 305 shown in Fig. 3, light sources 415 shown in Fig. 4, light sources 515 shown in Fig. 5) for forming illuminating light to an eye region of a user (e.g., eye region 327 shown in Fig. 3), optical element(s) (e.g., waveguide 310 shown in Fig. 3, waveguide 405 shown in Fig. 4, waveguide 505 shown in Fig. 5) configured to guide the illuminating (e.g., light sources 305 shown in Fig. 3, light sources 415 shown in Fig. 4, light sources 515 shown in Fig. 5) to the eye region (e.g., eye region 327 shown in Fig. 3), wherein the illuminating light is dynamically adjustable to generate a dynamic light beam on the eye region (col. 11, lines 16-46, col. 13, lines 10-55, and Fig. 6), and a sensor (e.g., detector 320 shown in Fig. 3) configured to capture reflected light (reflected light 350) from the eye region (eye region 327) and generate reflection eye data (Fig. 3 and col. 13, lines 56-60, col. 14, lines 39-42, col. 15, lines 34-48), the method comprising: receiving the reflection eye data (Figs. 3 and 6; col. 13, lines 56-60, col. 14, lines 39-42, col. 15, lines 34-48); and generating the gaze direction information based on the reflection eye data (Figs. 3 and 6; col. 13, lines 56-60, col. 14, lines 39-42, line col. 15, lines 34-48).

Trail (e.g., Figs. 1-6) discloses adjusting spectral power distribution of the light source (col. 17, lines 54-56 and claim 11), but does not disclose maintaining settings comprising user profile information and adjusting spectral power distribution of the light source based on the user profile information. However, Petljanski (e.g., Figs. 1-2 and 4-5) discloses a method for determining gaze direction information in an apparatus comprising a light source (light sources 422) for forming illuminating light to an eye region of a user (eye region 10); a sensor (sensor 424) configured to capture reflected light from the eye region (reflected light from eye 10) and generate reflection eye data (e.g., Figs. 5-6); the method comprising: maintain settings comprising user profile information (e.g., [0069]; user profile information including user biometrics); adjust spectral power distribution of the light source based on the user profile information (e.g., [0069]; spectral reflectivity is different for different eye colors, the light illumination is adjusted in accordance with eye color); receive the reflection eye data (Figs. 4-6 and 10); and generate the gaze direction information based on the reflection eye data (Figs. 4-6 and 10). 

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Petljanski to the eye-tracking device of Trail or incorporate the teaching of Trail to the eye-tracking device of Petljanski. The combination/motivation would be to an eye-tracking device with a dynamic light source to control spectral intensity for brightness, contrast, and color correction of eye-tracking.

Regarding claim 18, Trail in view of Petljanski discloses the method of claim 17, comprising collecting and intermixing emitted components of the light source to generate dynamic light beam(s) illuminating the eye region (e.g., waveguide 310 shown in Fig. 3, waveguide 405 shown in Fig. 4, waveguide 505 shown in Fig. 5, collecting and intermixing emitted components of the light sources 305 shown in Fig. 3, light sources 415 shown in Fig. 4, light sources 515 shown in Fig. 5).

7.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Trail (US 10268268 B1) in view of Petljanski (US 20200278539 A1) and further in view of Lee (US 20160232408 A1).
(e.g., Figs. 1-2 and 4-5) discloses wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: capture eye's optical characteristics data of a user (e.g., Figs. 1-2 and 4-5; capture eye's optical characteristics data of a user); adjust the illuminating light to produce a dynamic light beam ([0058]-[0059], [0063], and [0069]; illumination light for eye tracking); determine environmental information of the apparatus (e.g., [0070]); transmit updated settings to a cloud server ([0026]; cloud server), comprising at least one of the following: user profile information containing optical properties of user's eye and/or latest updated SPD settings to maximize contrast between selected features (e.g., [0069]; different users may have different eye colors, which have different spectral reflectivity, and the light illumination is based on with eye color to obtain a maximum contrast), and/or data from spectral calibration (alternative limitation, therefore, it is interpreted as optional and is not treated on the merits); and environmental information of the apparatus ([0070]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Petljanski to the eye-tracking device of Trail for the same reason above.
Petljanski discloses obtain the user profile information based on the dynamic light beam associated with the eye's optical characteristics data ([0069]; eye tracking in accordance with eye colors), but does not disclose update the user profile information based on the dynamic light beam associated with the eye's optical characteristics data. However, Lee (Figs. 1-4) discloses an eye-tracking apparatus, wherein the at least one ([0045] and [0057]); and update the user profile information based on the dynamic light beam associated with the eye's optical characteristics data ([0048]-[0049] and [0060]-[0061]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the eye-tracking device of Trail in view of Petljanski. The combination/motivation would be to allow a user to receive feedback for a condition change while the user is subject to eye-tracking.

Allowable Subject Matter
8.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an apparatus and method of eye-tracking. The closet prior arts, Zhan (US 20130335395 A1), Song (US 20160240144 A1), and Kim (US 20160351124 A1), individually or in combination, discloses an apparatus and method of eye-tracking similar to the claimed invention, but fails to teach the steps of the spectral calibration as claimed.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691